Citation Nr: 0005493	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  95-20 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to an initial rating in excess of 10 percent 
for low back disability, including degenerative disc disease 
at L4-5.

3.  Entitlement to an initial, compensable rating for 
pronator muscle syndrome of the right arm.

4.  Entitlement to an initial, compensable rating for left 
ear hearing loss.

5.  Entitlement to service connection for chronic disability 
resulting from asbestos exposure.

6.  Entitlement to service connection for chronic sinusitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active service from July 1969 to October 
1993.  This matter comes to the Board of Veterans' Appeals 
(Board) from Department of Veterans Affairs (VA) Los Angeles 
Regional Office (RO) rating decisions which in September 1994 
granted service connection for COPD, assigning it a 
noncompensable rating, degenerative disc disease at L4-5, 
assigning it a 10 percent rating, degenerative changes 
involving the left and right knee, assigning each knee a 
noncompensable rating, pronator muscle syndrome of the right 
arm, assigning it a noncompensable rating, denied service 
connection for residuals of asbestos exposure, bilateral 
hearing loss, and chronic sinusitis; in December 1998, the RO 
granted service connection for left ear hearing loss, 
assigning it a noncompensable rating.

By decision in December 1998, the RO increased the evaluation 
of the veteran's service-connected right and left knee 
disabilities and COPD from 0 to 10 percent each.  In view of 
AB v. Brown, 6 Vet. App. 35, 38 (1993), the claims remain in 
controversy where less than the maximum available benefit is 
awarded, but by March 1999 letter to the RO, the veteran 
expressed satisfaction with the 10 percent ratings assigned 
his left and right knee disabilities.  Accordingly, his 
claims of increased ratings for the service-connected left 
and right knee disabilities are considered to have been 
withdrawn, 38 C.F.R. § 20.204 (1999), but the claim of a 
rating in excess of 10 percent for COPD remains in appellate 
status.  

By March 1999 letter to the RO, the veteran also withdrew 
from appellate consideration the claim of service connection 
for right ear hearing loss.  38 C.F.R. § 20.204.

Appellate consideration of entitlement to a rating in excess 
of 10 percent for COPD is held in abeyance pending completion 
of the development requested in the remand below.


FINDINGS OF FACT

1.  The veteran's low back disability is associated with 
degenerative disc disease and neurologic impairment producing 
radiating pain and discomfort, weakness, and lack of 
endurance; range of motion is reduced and associated with 
pain on extreme motion; flare-ups of symptoms, productive of 
excruciating and incapacitating pain, occurring about once 
every two months.

2.  His service-connected right arm pronator muscle syndrome 
is manifested by pain, numbness, and decreased sensation, but 
is not associated with arthritis, reduced range of motion, 
instability, deformity, effusion, weakness, or muscle 
atrophy.

3.  The veteran has Level I hearing in the left ear.

4.  There is no current medical diagnosis of asbestosis or 
any other chronic disability shown to have developed as a 
result of asbestos exposure in service.

5.  There is no current medical diagnosis of chronic 
sinusitis, and competent medical evidence does not show that 
any such claimed disability is linked to active service, any 
incident occurring therein, or episodes of sinusitis symptoms 
evident and treated in service.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 20 percent rating for the 
service-connected low back disability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5293 (1999).

2.  Resolving the benefit of the doubt in the veteran's 
favor, the schedular criteria for a 10 percent rating for 
right arm pronator muscle syndrome have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.73, Code 5307 (1999).

3.  The criteria for a compensable rating for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.85, 4.86, Code 6100 (1999).

4.  The veteran has not presented a well-grounded claim of 
service connection for chronic disability resulting from 
asbestos exposure.  38 U.S.C.A. § 5107(a) (West 1991).

5.  The veteran has not presented a well-grounded claim of 
service connection for chronic sinusitis.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating claims:

The veteran's claims of ratings in excess of the currently 
assigned 10 percent for his service-connected low back 
disability, and for compensable evaluations of his left ear 
hearing loss and right arm pronator muscle syndrome are well 
grounded, Murphy v. Derwinski, 1 Vet. App. 78 (1990), as they 
stem from the ratings initially assigned at the time of the 
September 1994 grant of service connection for low back 
disability and right arm pronator muscle syndrome, and the 
December 1998 grant of service connection for left ear 
hearing loss.  Shipwash v. Brown, 8 Vet. App. 218 (1995).  
Once determined that a claim is well grounded, VA has a duty 
to assist in the development of evidence pertinent to the 
claim.  38 U.S.C.A. § 5107(a).  The Board is satisfied that 
all relevant facts have been properly developed, and that VA 
has satisfied its duty to assist.  Godwin v. Derwinski, 
1 Vet. App. 419 (1991).

Under applicable criteria, disability ratings are determined 
by application of a schedule of ratings based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119 (1999).

On the other hand, where entitlement to compensation has 
already been established, disagreement with an assigned 
rating is a new claim for increase, based on facts different 
from a prior final claim.  Suttmann v. Brown, 5 Vet. App. 
127, 136 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 
631-32 (1992) (in a claim for increased rating, appellant 
claims the disability has increased in severity since a prior 
final decision).  In such claims, the present level of 
disability is of primary concern; although a review of the 
recorded history of a disability is required to make a more 
accurate evaluation, past medical reports do not have 
precedence over current findings.  38 C.F.R. § 4.2 (1999); 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Service connection for degenerative disc disease at L4-5 and 
right arm pronator muscle syndrome was granted by RO rating 
decision in September 1994, and service connection for left 
ear hearing loss was granted by RO rating decision in 
December 1998.  Those decisions were based on service medical 
records (documenting treatment for low back impairment 
including degenerative disc disease, herniated nucleus 
pulposus, and radiating pain, and intermittent treatment for 
right arm pain and numbness) and post-service clinical 
evidence demonstrating that the pertinent chronic 
disabilities had their onset during active service.  

On VA orthopedic examination in June 1994, the veteran 
reported persistent low back pain and impairment since 
service, but denied having undergone any surgery.  On 
examination, there was no postural abnormality, fixed defect, 
or neurologic impairment but some paralumbar muscular 
tightness was noted, bilaterally; range of motion was to 70 
degrees flexion, to 20 degrees extension, to 35 degrees left 
lateral flexion, to 30 degrees right lateral flexion and left 
rotation, and to 50 degrees right rotation.  The examiner's 
review of old magnetic resonance imaging (MRI) showed disc 
herniation at L5-S1.  X-ray study of the lumbar spine showed 
disc degeneration at L4-5 and central disc spur at L5-S1.  
Herniated disc at L5-S1 was diagnosed.  

On VA orthopedic examination in June 1994, the veteran 
indicated that he performed "constant" typing in 1990; 
reportedly, he experienced right arm pain and numbness since 
that time.  On examination, there was no right arm deformity 
or range of motion impairment, but grip-strength in the right 
hand was diminished as compared to the left.  Right pronator 
muscle syndrome was diagnosed.  

On VA audiological examination in June 1994, left ear 
auditory thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz 
were 5, 10, 20, and 45 decibels, respectively; speech 
recognition ability using the Maryland CNC test was 96 
percent correct in the left ear.  Moderate high frequency 
hearing loss with normal speech discrimination, left ear, was 
diagnosed.

On VA orthopedic examination in February 1997, the veteran 
reported daily low back pain, noting that the pain at times 
radiated to his lower extremities.  He stated that he had 
excruciating and incapacitating back pain episodes about once 
every two months, and that he wore a back brace during flare-
ups of pain.  On examination, there was no postural 
abnormality or fixed deformity, but paraspinal lumbar 
tenderness was noted; thoracolumbar spine range of motion was 
to "mid tibia" flexion, to 40 degrees extension, to 30 
degrees each left and right lateral flexion, and to 90 
degrees each left and right rotation; there was no evidence 
of motor function impairment or sensation deficit.  X-ray 
study of the thoracolumbar spine showed mild degenerative 
changes; MRI study showed multi-level spondylosis, 
predominantly at L4-5 and L5-S1 with a 3-centimeter right L4-
5 paracentral disc protrusion.  Chronic mechanical low back 
pain with intermittent moderate to severe flares secondary to 
multi-level degenerative disc disease with occasional 
radiating leg pain (worse on the left) was diagnosed.

On VA fee-basis medical examination in January 1999, the 
veteran reported constant and uninterrupted low back pain, 
weakness, fatigue, and stiffness with lack of endurance, 
noting that the pain at times radiated to the legs; 
reportedly, the pain increased with physical activity.  On 
examination, he did not require assistive devices for 
ambulation or a brace; lumbar spine range of motion was to 90 
degrees flexion, to 20 degrees extension, and to 20 degrees 
each left and right lateral flexion; he had trouble getting 
up after back flexion, and there was evidence of pain on 
extreme motion; the mid-lumbar area was tender to palpation 
and slight muscle spasm was noted; straight leg raising was 
to 60 degrees on the right and 40 degrees on the left; X-ray 
study of the lumbar spine showed spondylosis.  Lumbar strain 
was diagnosed.  

On VA fee-basis examination in January 1999, the veteran 
indicated that he experienced right arm pain, difficulty 
picking up objects with the right hand, numbness, fatigue, 
and impaired motion, noting that the pain was at times 
excruciating.  On examination, right elbow range of motion 
was full and there was no erythema, warmth, synovitis, 
effusion, instability, weakness, or muscle atrophy, but the 
arm suddenly became numb to palpation and right forearm 
sensation was decreased, compared to the left; X-ray study of 
the right elbow showed no abnormality.  Pronator muscle 
syndrome involving the right arm was diagnosed.  

VA medical records from February 1996 to February 1999 
document intermittent treatment of various symptoms and 
illnesses and include reports of low back pain.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain, supported by 
adequate pathology, evidenced by visible behavior of a 
veteran undertaking motion; weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors considered 
in rating residual disability include less movement than 
normal, more movement than normal, weakened movement, excess 
fatigability, pain on movement, swelling, deformity or 
atrophy from disuse or incoordination.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

With regard to the rating of disabilities involving the 
substantiated presence of degenerative or traumatic 
arthritis, Diagnostic Code 5003 provides that arthritis will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Codes 5200 et seq.), and that limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.

38 C.F.R. §§ 4.50, 4.51, 4.53, 4.54, 4.56 and 4.72 (1999), 
pertinent to the effects of missile and muscle injuries and 
setting out principle factors and symptoms such as weakness, 
undue fatigue-pain, incoordination, muscular fusing or 
scarring and joint involvement, are applicable to the 
veteran's increased rating claim (to the extent they apply to 
disability rating under Diagnostic Code 5307).

Currently, the veteran's service-connected low back 
disability, including degenerative disc disease at L4-5, is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
intervertebral disc syndrome, and a 10 percent evaluation is 
assigned based on evidence of mild impairment.  Under Code 
5293, a 20 percent evaluation will be assigned where there is 
evidence of moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent is warranted under the same 
code if there is evidence of severe intervertebral disc 
syndrome, recurring attacks with intermittent relief.  A 60 
percent rating may be assigned if there is evidence of 
pronounced intervertebral disc disease with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.

Based on the foregoing, the Board finds that the evidence 
supports a 20 percent rating for the veteran's service-
connected low back disability.  In particular, the evidence 
clearly shows that the disability is associated with 
degenerative changes and neurological impairment and is 
productive of pain, discomfort, fatigue, lack of endurance, 
impaired motion, and prompts him to seek intermittent 
outpatient treatment.  On recent VA medical examinations, he 
indicated that he was essentially never symptom-free and he 
reported occasional flare-ups of symptoms manifested by 
excruciating and incapacitating pain.  Overall, considering 
both objective clinical evidence of record and the veteran's 
subjective complaints of pain and functional impairment, 
including during flare-ups of pain, the Board is of the 
opinion that the severity of his low back disability more 
nearly approximates the rating criteria of moderate 
intervertebral disc syndrome with recurring attacks under 
Code 5293.

The Board finds that a rating of the veteran's service-
connected low back disability in excess of 20 percent is 
unwarranted.  In particular, although the presence of 
degenerative disc disease and neurologic impairment has been 
confirmed by objective clinical evidence, the disability does 
not appear to necessitate regular or extensive medical 
treatment or surgery.  Moreover, while the veteran has 
indicated that he experiences low back pain on a daily basis 
and his symptoms flare-up about once every two months, the 
objective evidence does not suggest that the severity of his 
symptoms may be characterized as severe with recurring 
attacks and intermittent relief; although he appears to feel, 
subjectively, that the severity of low back impairment is 
relieved only intermittently, such subjective perception is 
not supported by objective evidence of record as he does not 
require, apparently, regular or extensive inpatient and/or 
outpatient medical treatment; as noted on VA fee-basis 
medical examination in January 1999, there was no evidence of 
muscle atrophy.  Thus, a rating of his disability in excess 
of 20 percent under Code 5293 is unwarranted based on both 
objective evidence of disability and subjective complaints of 
impairment.

Although the service-connected low back disability is shown 
to be associated with degenerative changes, a separate 
disability rating may not be assigned for low back arthritis 
under Code 5003, as the currently assigned 20 percent 
evaluation under Code 5293 includes impairment of the range 
of motion and provides for disability rating based on the 
presence of arthritis.  See 38 C.F.R. § 4.14 (1999).

The evidence before the Board does not reveal that the 
veteran's service-connected low back disability is associated 
with a fractured vertebra, complete spine bony fixation 
(ankylosis), lumbar spine ankylosis, severely limited lumbar 
spine motion, or severe lumbosacral strain; thus, a rating of 
his disability, in excess of 20 percent, under Codes 5285, 
5286, 5289, 5292, or 5295, respectively, is unwarranted.

With regard to the veteran's claim for a compensable rating 
for his service-connected right arm pronator muscle syndrome, 
during pendency of this appeal, the rating criteria under 
which muscle injuries are evaluated were amended, effective 
July 3, 1997.  62 Fed. Reg. 30,235-240 (June 3, 1997) 
(codified at 38 C.F.R. §§ 4.55-4.73 Diagnostic Codes 5301-
5329; 38 C.F.R. §§ 4.47-4.54 and 4.72 were removed and 
reserved).  Consistent with the decision in Marcoux v. Brown, 
10 Vet. App. 3, (1996), holding that a liberalizing 
regulatory change during pendency of a claim must be applied 
if it is more favorable to the claimant, and if the Secretary 
has not enjoined retroactive application, Id. at 6, citing 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), the version 
most favorable to the veteran must be applied.  

In this case, the defined purpose of the regulatory changes 
was to incorporate updates in medical terminology, advances 
in medical science, and to clarify ambiguous criteria.  The 
comments clarify that the changes were not intended to be 
substantive.  See 62 Fed. Reg. 30,235-237 (June 3, 1997).  
Nevertheless, the veteran was provided notice of the change 
in the regulations pertaining to the rating of muscle 
injuries (see Sept. 1999 supplemental statement of the case).

Currently, the veteran's service-connected right arm pronator 
muscle syndrome is rated under 38 C.F.R. § 4.73, Diagnostic 
Code 5307, muscle group VII injuries.  Muscle group VII 
involves the muscles arising from internal condyle of 
humerus.  Flexors of the carpus and long flexors of fingers 
and thumb; pronator.  The stated function of muscle group VII 
consists of flexion of wrist and fingers.  If the injury is 
slight, a noncompensable rating will be assigned under Code 
5307; if it is moderate, a 10 percent rating is of 
application (whether the disability involves the major or 
minor extremity); if there is moderately severe injury to the 
major extremity, a 30 percent rating will be assigned; 
moderately severe injury involving the minor extremity will 
be evaluated 20 percent disabling.  

38 C.F.R. § 4.56, evaluation of muscle disabilities, in 
effect since July 3, 1997, provides: (a) An open comminuted 
fracture with muscle or tendon damage will be rated as a 
severe injury of the muscle group involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal; (b) A through-
and-through injury with muscle damage shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged; (c) For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement; (d) Under 
diagnostic codes 5301 through 5323, disabilities resulting 
from muscle injuries shall be classified as slight, moderate, 
moderately severe or severe as follows:

(1) Slight disability of muscles.  (i) Type of injury.  
Simple wound of muscle without debridement or infection.  
(ii) History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles. (i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles.  (i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles.  (i) Type of injury.  
Through and through or deep penetrating wound due to high- 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  
(iii) Objective findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:  (A) X-ray evidence 
of minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile.  
(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.  (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests.  (D) Visible or measurable atrophy.  
(E) Adaptive contraction of an opposing group of muscles.  
(F) Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.  (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  As 
indicated above, no substantive changes were made to 
38 C.F.R. § 3.56.

Based on all of the pertinent evidence of record, as 
discussed above, the Board believes that a 10 percent rating 
for the veteran's service-connected right arm pronator muscle 
syndrome is warranted.  The evidence reveals subjective 
symptoms of right arm numbness, decreased sensation, pain, 
and impairment in the ability to pick up objects with the 
right hand.  Objective medical evidence, however, does not 
show evidence of arthritis, impaired motion, instability, 
weakness, effusion, or muscle atrophy, and there is no 
indication that he receives regular medical treatment for 
right arm impairment.  Thus, considering both subjective 
complaints of pain and functional impairment and objective 
manifestations of the disability recorded on recent medical 
examination, the Board believes that the severity of the 
service-connected right arm disability is consistent with 
evidence of moderate injury of muscle group VII.  The benefit 
of the doubt is resolved in his favor.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.40, 4.45, 4.73, Diagnostic Code 5307.

Although the veteran suggested on VA fee-basis medical 
examination in January 1999 that the right arm impairment is 
significant and that he had episodes of excruciating pain, 
the subjectively perceived severity of such impairment is 
unsupported by objective evidence of record.  Thus, there is 
no basis on which an evaluation greater than 10 percent may 
be assigned the service-connected right arm pronator muscle 
syndrome in this case.

With regard to the claim for a compensable rating for left 
ear hearing loss, that disability is currently rated under 
38 C.F.R. § 4.85, Diagnostic Code 6100, and a noncompensable 
rating is assigned.

During the pendency of this appeal, the rating criteria under 
which diseases of the ear and other sense organs are rated 
were amended, effective June 10, 1999.  38 C.F.R. § 4.85 et 
seq. (see 64 Fed. Reg. 25,202-10).  Consistent with Marcoux, 
10 Vet. App. 3 (a liberalizing regulatory change during 
pendency of a claim must be applied if it is more favorable 
to the claimant, if the Secretary has not enjoined 
retroactive application), Id. at 6, citing Karnas, 1 Vet. 
App. at 313, the version of the criteria for diseases of the 
ear most favorable to the veteran must be applied.  

In this case, the defined purpose of the regulatory changes 
was a part of the overall revision of the rating schedule 
based on medical advances, etc., rather than representing 
liberalizing interpretations of regulations; the purpose of 
the change was an attempt to assure more equitable ratings in 
a small number of veterans with unusual patterns of hearing 
impairment.  The comments clarify that the changes were not 
intended to be substantive.  See 62 Fed. Reg. 25,204 (May 11, 
1999).  

Impairment of auditory acuity is evaluated using the criteria 
in 38 C.F.R. § 4.85.  Assignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
hearing loss range from noncompensable to 100 percent based 
on organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in frequencies 1,000, 2,000, 3,000, and 
4,000 Hertz.  

To evaluate the degree of disability from bilateral service-
connected defective hearing, the rating schedule establishes 
eleven auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85 and Part 4, Diagnostic Code 6100.  

To evaluate the degree of disability if impaired hearing is 
service-connected in only one ear, in order to determine the 
percentage evaluation, the nonservice-connected ear will be 
assigned a Roman numeral designation for hearing impairment 
of I, subject to the provisions of 38 C.F.R. § 3.383 (which 
provides, in pertinent part, that compensation is payable for 
the combination of service-connected and nonservice-connected 
disabilities as if both disabilities were service-connected, 
if there is total deafness due to disability in the service-
connected and nonservice-connected ear).  38 C.F.R. 
§ 4.85(f).

Under VA schedular standards, the test results reported from 
the June 1994 VA audiological evaluation reveal that the 
veteran's left ear hearing acuity is at level I.  Hearing 
impairment in the right ear is not service-connected and is 
therefore assigned Level I for the purpose of rating 
disability from the service-connected left ear hearing loss 
(and there is no evidence of deafness in either the right or 
left ear).  Level I hearing in both ears warrants a 
noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 
6100.  Consequently, entitlement to a rating greater than the 
currently assigned 0 percent for his left ear hearing loss is 
not established under the rating criteria.  To be assigned a 
higher evaluation under VA schedular standards, the average 
pure tone thresholds and/or speech recognition scores would 
have to reflect more significantly impaired hearing than is 
evident in the most recent audiometric examination.  Thus, 
the preponderance of the evidence is against his claim for a 
compensable rating under the rating criteria.  

The Board stresses that the preponderance of the evidence is 
against the veteran's claim for a compensable rating for left 
ear hearing loss, and it presents no question as to which of 
two evaluations should be applied.  Thus, 38 C.F.R. § 4.7 
(1999) is inapplicable.

Service connection claims:

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection may 
also be allowed on a presumptive basis for bronchiectasis, if 
the disability becomes manifest to a compensable degree 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1999).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124, 126-127 (1993).  The Court established the 
following rules with regard to claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. § 
3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  A lay person is competent to testify 
only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1999).

The threshold question which must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy, 1 Vet. App. at 81.  A mere 
allegation that a disability is service connected is not 
sufficient; the veteran must submit evidence in support of 
his claim which would justify a belief by a fair and 
impartial individual that the claim is plausible.  In order 
for a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and a current disability (medical 
evidence).  See Caluza v. Brown, 7 Vet. App. 498 (1995); see 
also, Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

The veteran's service medical records reveal intermittent 
treatment for symptoms including itching/watering eyes, 
allergic rhinitis, sinus headaches, allergies, congestion, 
and upper respiratory infections.  A June 1976 X-ray study of 
the skull and sinuses showed soft tissue density in the right 
maxillary sinus.  In June 1977, he reported sustaining a 
nasal fracture when he was 5 years old and having symptoms 
including frontal headaches for many years.  In August 1977, 
he had rhinoplasty due to difficulty breathing and right-
sided deviation of the tip of the nose, which reportedly 
existed since nose trauma in childhood; on examination, the 
septum was deviated, the left airway was occluded, and the 
right turbinate was markedly hypertrophied.  In November 
1989, he complained of sinus pressure and indicated that he 
had sinus problems "most of his life."  In March 1992, it 
was noted that he had a history of sinus "problems."  In 
May 1992, bilateral, maxillary sinusitis was diagnosed.  In 
August 1992, he appeared to have seasonal rhinitis versus 
sinusitis.  On service separation medical examination in 
September 1993, he reported a history of sinusitis, hay 
fever, and nose trouble, but no pertinent clinical findings 
were noted on examination.  

The service medical records document intermittent treatment 
for various pulmonary/respiratory symptoms including 
bronchitis, upper respiratory infections, and pneumonia.  In 
May 1988 and December 1990, it was indicated that the veteran 
had mild "chronic" bronchitis.  In November 1990 and 
September 1992, he completed an Asbestos Medical Surveillance 
Program questionnaire in which he indicated that he had no 
exposure to asbestos prior to service, but was exposed to the 
dust from that substance for 3-4 years in service (in 1969, 
1972, 1976, and 1980).  In November 1990, he indicated that 
he had persistent cough and shortness of breath.  In 
September 1992, he denied recent medical treatment for 
pneumonia, bronchitis, asthma, or eye, ear, nose, throat 
infections.  X-ray studies of the chest in November 1990 and 
March 1991 showed no active infiltrates.  No report or 
clinical findings referable to any asbestos exposure 
residuals were noted on service separation medical 
examination in September 1993.  

On VA medical examination in June 1994, the veteran reported 
recurrent sinusitis "for years."  On examination, the 
sinuses were non-tender, but nasal congestion and deviation 
was noted.  In pertinent part, history of sinusitis was 
diagnosed.  

On VA pulmonary examination in June 1994, the veteran 
reported shortness of breath and dyspnea on exertion, noting 
that he was exposed to asbestos during service.  X-ray study 
of the chest showed no active infiltrates.  (Mild obstructive 
lung disease was diagnosed on special diagnostic examination 
in June 1994, and, as indicated above, service connection for 
COPD was granted by RO rating decision in September 1994; 
symptoms and impairment associated with the service-connected 
COPD are the subject of separate appellate consideration).  
On general medical examination in June 1994, a history of 
asbestosis was noted.

On VA pulmonary examination in February 1997, the veteran 
reported having handled large amounts of asbestos and having 
been exposed to asbestos dust during service in the 1960s and 
1970s.  He indicated that, despite his history of asbestos 
exposure, he was never informed that he had any asbestos-
related lung disease.  X-ray study of the chest was negative 
for infiltrates.  History of significant asbestos exposure 
with mild apical thickening of the pleura was diagnosed.  

On VA fee-basis medical examination in January 1999, the 
veteran reported asbestos exposure in service from 1969-72 
and 1975-76; X-ray study of the chest showed no abnormality.  

VA medical records from February 1996 to February 1999 
include a June 1998 X-ray study of the chest, showing no 
infiltrates or other acute pathologic processes.  On several 
occasions during treatment for symptoms and illnesses 
unrelated to the claimed asbestos exposure residuals, the 
veteran reported a history of asbestosis.  

Based on the foregoing, the Board finds that the claims of 
service connection for chronic sinusitis and residuals of 
asbestos exposure are not well grounded.  With regard to the 
claimed residuals of in-service asbestos exposure, the Board 
notes that the service medical records and post-service 
clinical records document the presence of various 
pulmonary/respiratory symptoms and impairment.  However, the 
veteran was awarded service connection for COPD by RO rating 
decision in September 1994, precisely because his 
pulmonary/respiratory symptoms were shown to have developed 
during active service.  Nevertheless, the medical evidence 
does not show that a chronic pulmonary disability, other than 
the service-connected COPD, developed because of in-service 
exposure to asbestos.  Although both service medical records 
and post-service clinical evidence indicate that he may have 
been exposed to asbestos in service, there is no indication 
that any such exposure resulted in chronic asbestos-related 
disability.  It is noted that history of asbestosis was 
indicated on VA medical examination in June 1994, but there 
were no contemporaneous clinical findings suggestive of that 
disability; numerous X-ray studies, performed both during 
service and thereafter, fail to show the presence of any 
chronic asbestos-related disability.  Although mild apical 
thickening of the pleura was shown on VA pulmonary 
examination in February 1997, there is no indication that 
such pleural thickening was caused by a chronic disability 
due to asbestos exposure.  Absent evidence of current 
disability resulting from asbestos exposure, the claim must 
be denied as not well grounded.  See Brammer v. Derwinski, 
3 Vet. App. 223 (1992) (in the absence of proof of a present 
disability there can be no valid claim).

With regard to the claimed chronic sinusitis, while the 
veteran's service medical records reveal intermittent 
treatment associated with recurrent sinusitis and symptoms 
such as nasal congestion and headaches, chronic sinusitis was 
not diagnosed on service separation medical examination in 
September 1993 (but it is noted that he did report history of 
recurrent sinusitis in conjunction with service separation 
medical examination) or indeed at any time thereafter.  Thus, 
as a current confirmed diagnosis of chronic sinusitis is not 
supported by objective medical evidence, the veteran's claim 
must be denied as not well grounded.  See Rabideau, 2 Vet. 
App. 14; see also Brammer, 3 Vet. App. 223 (in the absence of 
proof of a present disability there can be no valid claim).

The Board is mindful of the veteran's assertion that he now 
has chronic disability resulting from asbestos exposure and 
chronic sinusitis, and that such disability is related to 
service.  While the credibility of his contention is not 
challenged and his competence to testify with regard to 
observable respiratory symptoms such as headaches and 
congestion is noted, consistent with Cartright v. Derwinski, 
2 Vet. App. 24 (1991), he is simply not competent, as a lay 
person, to render a medical diagnosis of chronic disability 
resulting from asbestos exposure or chronic sinusitis, or to 
provide a nexus or etiological link between in-service 
symptoms and/or asbestos exposure and any current 
symptomatology.  See Grivois, 6 Vet. App. at 140, citing 
Espiritu, 2 Vet. App. at 494. 

Finally, the evidence does not show, nor is it contended that 
the claimed sinusitis and/or disability from asbestos 
exposure are related to combat service; thus, the provisions 
of 38 U.S.C.A. § 1154(b) (West 1991) are not applicable in 
these claims.

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, VA has a duty to assist the veteran in the development 
of the claim.  38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 
81-82.  

The RO has advised the veteran of the evidence necessary to 
establish a well-grounded claim, and he has not indicated the 
existence or availability of any medical evidence (not 
already of record) that would well ground his claims.  Epps 
v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

A rating of 20 percent for the service-connected low back 
disability, including degenerative disc disease, is granted, 
subject to the law and regulations governing the payment of 
monetary awards.

A rating of 10 percent for the service-connected right arm 
pronator muscle syndrome is granted, subject to the law and 
regulations governing the payment of monetary awards.

A compensable rating for the service-connected left ear 
hearing loss is denied.

Service connection for chronic disability resulting from 
asbestos exposure is denied.

Service connection for chronic sinusitis is denied.


REMAND

The veteran's claim for a rating in excess of the current 10 
percent for the service-connected COPD is well grounded, 
Murphy, 1 Vet. App. 78, as it stems from the rating initially 
assigned at the time of the September 1994 grant of service 
connection for that disability.  Shipwash, 8 Vet. App. 218.  
If a claim is well grounded, VA has a duty to assist in the 
development of facts pertinent to the claim (38 U.S.C.A. 
§ 5107(b)) which includes a thorough VA examination.  Hyder 
v. Derwinski, 1 Vet. App. 221 (1991).

The available record reveals that the most recent VA 
pulmonary examination (and pulmonary function study) was 
performed in February 1997 (it is noted that a pulmonary 
function study was not performed on VA fee-basis medical 
examination in January 1999 because the veteran was unable to 
undergo the study due to a persistent cough).  Although the 
examination and pulmonary function study reports provide 
detailed information regarding the nature and severity of the 
veteran's disability, the pulmonary function study does not 
reveal specific findings referable to Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) or the levels of oxygen consumption in compliance 
with the rating criteria listed in 38 C.F.R. § 4.97 (1999). 

Where the available evidence is inadequate to evaluate the 
current state of the condition, VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480 (1992).  The 
Board is of the opinion that another thorough VA pulmonary 
examination and pulmonary function study should be performed 
to fully address the rating criteria referable to evaluation 
of disabilities of the respiratory system.  In particular, 
the VA examiner indicated, in February 1997, that obtaining 
DLCO values would help evaluate the veteran's restrictive 
defect.

Accordingly, the claim of a rating in excess of 10 percent 
for COPD is REMANDED for the following action:

1.  The veteran should be afforded 
another VA pulmonary examination to 
determine the extent and severity of his 
service-connected COPD.  The claims 
folder and the information necessary for 
the examiner to make findings concerning 
the rating of the service-connected lung 
fibrosis in accordance with the new 
criteria effective October 7, 1996 
(38 C.F.R. § 4.97) must be provided the 
examiner for review in conjunction with 
the examination.  All indicated studies 
should be conducted, including pulmonary 
function tests and X-ray studies.  
Symptomatology associated with the 
service-connected COPD should be 
delineated, if possible, from  any 
nonservice-connected symptomatology.  If 
it is impossible to so distinguish the 
symptoms, the examiner should so state 
for the record.  

2.  The RO should carefully review the 
examination report to ensure compliance 
with this remand.  If any development 
requested above is not accomplished, 
remedial action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 
(1998).

If the remaining benefit sought on appeal is not granted, the 
veteran and his representative should be provided a 
supplemental statement of the case and afforded an 
opportunity to respond.  The case should then be returned to 
the Board for review.  The veteran has the right to submit 
additional evidence and argument on the matter remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 



